NONPRECEDENTIAL DISPOSITION
               To be cited only in accordance with FED. R. APP. P. 32.1



               United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604

                              Submitted March 10, 2022*
                               Decided March 11, 2022

                                        Before

                   DIANE P. WOOD, Circuit Judge

                   MICHAEL Y. SCUDDER, Circuit Judge

                   CANDACE JACKSON-AKIWUMI, Circuit Judge

No. 21-2398

ROBERT D. KEITH,                                  Appeal from the United States District
    Plaintiff-Appellant,                          Court for the Eastern District of Wisconsin.

      v.                                          No. 21-cv-0446-bhl

WISCONSIN DEPARTMENT OF            Brett H. Ludwig,
WORKFORCE DEVELOPMENT, et al.,     Judge.
     Defendants-Appellees.
                             ORDER

        Robert Keith seeks to overturn several Wisconsin administrative and court
orders related to his thirty years of unpaid child support. He asserts that unnamed
officials of the State of Wisconsin, Milwaukee County, and several state agencies
fraudulently deprived him of his custodial rights, ordered child support, and enforced

      *
         We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 21-2398                                                                            Page 2

his payment obligations through various civil and criminal actions. The district court
dismissed the complaint for lack of subject-matter jurisdiction, ruling that the Rooker-
Feldman doctrine and the domestic-relations exception barred his claims. We affirm.

       Keith alleged in his complaint under 42 U.S.C. § 1983 that since 1992, Milwaukee
County courts have fraudulently deprived him of his custodial rights and have
therefore improperly required him to pay child support. Because Keith refused to pay,
various state actors have attempted to collect the child support through other means,
which Keith describes as illegal: the Division of Motor Vehicles put a lien on his car, the
Department of Workforce Development garnished his wages, the Department of
Revenue interfered with his unemployment compensation, and the “Wisconsin District
Attorney” charged him with felony offenses that led to convictions. As relief, Keith
asked the district court to reverse the original child-support judgment, end all
enforcement actions, return what has been collected from him, and expunge the felonies
from his record. He also sought $10 million in damages.

       The defendants moved to dismiss the case for a host of reasons. See FED. R. CIV.
P. 12(b)(1), (6). They contended that Keith’s claims were barred in whole or in part by
the Rooker-Feldman doctrine, the domestic-relations exception, the Eleventh
Amendment, the statute of limitations, and the doctrines of abstention and preclusion.
They argued also that certain defendants were not suable entities and that any
individual prosecutor had either absolute or qualified immunity.

        The district court dismissed the complaint for lack of subject-matter jurisdiction.
It ruled that the Rooker-Feldman doctrine barred Keith’s claims because they sought to
overturn state orders related to his child support. See Rooker v. Fidelity Trust Co., 263
U.S. 413 (1923); D.C. Ct. of App. v. Feldman, 460 U.S. 462 (1983). Moreover, because Keith
challenged custody and child-support orders, the domestic-relations exception also
precluded the court from adjudicating his claims. The court entered a jurisdictional
dismissal and stated that “[b]ecause Keith cannot amend his complaint to bring the
same or similar claims within this Court’s jurisdiction, Keith will not be given leave to
file an amended complaint.”

        Keith appeals, generally challenging the dismissal without addressing why his
case is suitable for federal court. The district court correctly ruled that it is not. As for
Keith’s claim for damages for wrongful convictions, he cannot bring this claim in
federal court unless those convictions are overturned through judicial or executive
action. See Heck v. Humphrey, 512 U.S. 477, 486–87 (1994). To the extent this could occur
No. 21-2398                                                                           Page 3

in the future, the dismissal of any claim that would undermine the validity of the
convictions must be without prejudice. The district court did not address Heck or
designate the dismissal as without prejudice, but because the dismissal is based on lack
of subject-matter jurisdiction, it is necessarily without prejudice, and no modification of
the judgment is required. Kowalski v. Boliker, 893 F.3d 987, 994–95 (7th Cir. 2018).

        The Rooker-Feldman doctrine bars Keith’s other claims. That doctrine prohibits
“cases brought by state-court losers complaining of injuries caused by state-court
judgments.” Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005). Keith
asked the district court to reverse state-court judgments that required child support,
and the other decisions—to put a lien on his car, garnish his wages, and intercept his
unemployment compensation—that derive directly from those judgments. Suits based
on the injuries caused by state-court judgments, such as these, are exactly what the
Rooker-Feldman doctrine prohibits. See id.; Mains v. Citibank, N.A., 852 F.3d 669, 675 (7th
Cir. 2017). Keith contends that these orders all stem from a long-ago fraud that resulted
in the child-support obligation, but there is no general fraud exception to Rooker-
Feldman. Iqbal v. Patel, 780 F.3d 728, 729 (7th Cir. 2015). Further, a court could not award
the damages Keith seeks without invalidating the state court judgments—something
only a Wisconsin appellate court or the Supreme Court of the United States could do.
Exxon Mobil Corp., 544 U.S. at 284.

        The alternative ground for dismissing the claims aimed at the child-support and
custody decisions was also sound: the domestic-relations exception bars them. Under
this doctrine, federal courts avoid deciding cases involving “divorce, alimony, and child
custody decrees,” Marshall v. Marshall, 547 U.S. 293, 308 (2006), for reasons including
state courts’ superior proficiency in addressing these matters. Ankenbrandt v. Richards,
504 U.S. 689, 703–04 (1992); Struck v. Cook Cnty. Public Guardian, 508 F.3d 858, 859–60
(7th Cir. 2007). Keith’s challenge to the state child-support orders and his allegations of
state actors’ interference with his parental rights fall in the core of cases contemplated
by this exception. See Friedlander v. Friedlander, 149 F.3d 739, 740 (7th Cir. 1998). Further,
we do not limit the domestic-relations exception to cases invoking federal jurisdiction
based on diversity of citizenship, so there is no impediment to applying the doctrine in
this federal-question case. Kowalski, 893 F.3d at 995.

      Because we affirm the dismissal under Rule 12(b)(1) for lack of jurisdiction, we
need not address the defendants’ arguments regarding other bases for dismissal.

                                                                                 AFFIRMED